TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00739-CR


                                 Jose Angel Rivera, Appellant

                                                v.

                                  The State of Texas, Appellee


          FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
    NO. CR2016-550, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due February 16, 2018. On counsel’s

motion, the time for filing was extended to May 2, 2018. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than June 1, 2018. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on May 11, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish